Case: 2:13-md-02433-EAS-EPD Doc #: 5384 Filed: 03/11/21 Page: 1 of 2 PAGEID #: 132170




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


  IN RE: E. I. DU PONT DE NEMOURS                   CASE NO. 2:13-md-2433
  AND COMPANY C-8 PERSONAL INJURY
  LITIGATION
                                                    JUDGE EDMUND A. SARGUS, JR.
                                                    Magistrate Judge Elizabeth P. Deavers This
  Document relates to: ALL ACTIONS.


              ORDER APPOINTING LIEN RESOLUTION ADMINISTRATOR,
               ESTABLISHING A QUALIFIED SETTLEMENT FUND AND
                      APPOINTING A QSF ADMINISTRATOR

              Upon the unopposed Motion to Appoint a Lien Resolution Administrator, Establish a

  Qualified Settlement Fund and Appoint a Qualified Settlement Fund Administrator (the “Motion”),

  and for good cause shown, the Court hereby GRANTS the Motion (ECF No. 5383) and ENTERS

  the following ORDER with respect to appointing a Lien Resolution Administrator, establishing

  the Qualified Settlement Fund, appointing a Qualified Settlement Fund Administrator and related

  matters:

         1.     Archer Systems, LLC (“Archer”), is hereby appointed as Lien Resolution

                Administrator (the “LRA”) pursuant to the terms of the Motion;

         2.     The Qualified Settlement Fund (“QSF”) is hereby established within the meaning

                of Treasury Regulation Section 1.468B-1;

         3.     Archer is hereby appointed as the QSF Administrator pursuant to the terms,

                conditions, and restrictions of this Motion, thereby granting the QSF Administrator

                the authority to conduct any and all activities necessary to administer the Qualified

                Settlement Fund as described in this Motion and the MSA, including exhibits

                thereto;
Case: 2:13-md-02433-EAS-EPD Doc #: 5384 Filed: 03/11/21 Page: 2 of 2 PAGEID #: 132171




        4.    Esquire Bank is hereby appointed as the (“Bank”) pursuant to the terms, conditions,

              and restrictions of the Motion, thereby granting the Bank the authority to conduct

              any and all activities necessary to hold, invest, and disburse the Deposit proceeds

              in the Qualified Settlement Fund pursuant to instructions from the QSF

              Administrator in accordance with this Motion and the Settlement Agreement

              (“SA”), including exhibits thereto;

        5.    Archer is hereby authorized to effect qualified assignments of any resulting

              structured settlement liability or similar vehicle within the meaning of Section

              130(c) of the Internal Revenue Code to the qualified assignee; and

        6.    As the QSF Administrator, Archer is authorized to segregate settlement funds into

              subaccounts, distribute all attorney fees and litigation expenses and invest the funds

              as set forth in this Motion.


  IT IS SO ORDERED:


  3/11/2021                                  s/Edmund A. Sargus, Jr.
  DATE                                       EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT
